Exhibit 10.9

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of the
19th day of October, 2010 (the “Effective Date”), by and between Campus Crest
Communities, Inc. (the “Company”), and Donald L. Bobbitt, Jr., an individual
(“Employee”) (the Company and Employee are hereinafter sometimes collectively
referred to as the “Parties”).

RECITALS

A. The Company desires to employ Employee as Chief Financial Officer of the
Company on the terms and conditions hereinafter set forth.

B. Employee desires to accept such employment on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the Parties hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto, intending to be legally bound, hereby agree as follows:

1. Employment. The Company hereby employs Employee as Chief Financial Officer of
the Company, and Employee hereby accepts such employment, upon the terms and
conditions hereinafter set forth. Employee shall manage the financial operations
of the Company and shall have such other duties and authority as are customary
for such position and as shall from time to time be assigned to Employee by the
Chief Executive Officer and the Board of Directors (“Board”) of the Company in
their discretion. Employee shall faithfully and to the best of his ability
fulfill such duties and shall devote his full business time, attention, skill
and efforts with undivided loyalty to the performance of such duties. Employee
shall abide by all of the rules, regulations and policies established or
promulgated (whether communicated in writing, electronically or orally) by the
Company from time to time. Employee agrees that so long as he is an employee of
the Company he shall not, without obtaining the express prior approval in
writing of the Chief Executive Officer and the Board of the Company, engage in
any employment, consulting activity or business other than for the Company.

2. Compensation and Benefits. During his employment under this Agreement,
Employee shall receive the compensation and benefits more particularly described
on Exhibit A attached hereto and made a part hereof. In the event the Company
terminates the Incentive Compensation Plan provided for in Exhibit A hereto, the
Company shall establish a new plan or such other arrangement as shall be
mutually agreeable to the Company and Employee which shall provide Employee with
substantially similar economic benefits to those provided under the Incentive
Compensation Plan. Furthermore, no amendment or modification to the Incentive
Compensation Plan shall reduce the benefits to be provided thereunder without
the consent of Employee. Any payments referenced hereunder shall be subject to
applicable taxes and other withholdings.

3. Termination. This Agreement shall be for an initial term of two years,
expiring on the second anniversary of the date hereof; provided, however, it
shall automatically renew for additional one year terms on each anniversary date
hereof unless notice of termination is given in



--------------------------------------------------------------------------------

writing at least 90 days prior to expiration of the initial term or the renewal
term, as the case may be. The Company may terminate this Agreement at any time
for Cause or without Cause (as defined below). Employee may terminate this
Agreement at any time with or without Good Reason (as defined below) upon
delivery to the Company of thirty (30) days written notice. Termination of this
Agreement shall terminate completely Employee’s employment with the Company,
including, but not limited to, his role as an officer. If Employee is serving as
a member of the Company’s Board, Employee agrees to resign from the Board
effective immediately upon termination of this Agreement.

(A) Termination Date. The date which the Board of the Company designates as the
termination date or, if Employee terminates this Agreement, the date designated
by Employee as stated in the written notice delivered to the Company, shall be
referred to herein as the “Termination Date.”

(B) Payment Upon Termination.

(i) Termination By Employee. In the event Employee terminates this Agreement,
the Company shall be obligated to pay Employee that pro-rata portion of his
current semi-monthly Base Salary payment, as adjusted for any increase thereto,
which is earned but unpaid as of the Termination Date, any earned but unpaid
incentive compensation, any accrued but unpaid paid time off (“PTO”) due to him
through the Termination Date and any unreimbursed expenses. Employee will not be
entitled to, nor will he receive, any type of severance payment, unless he has
Good Reason, as defined below, to terminate this Agreement. If Employee has Good
Reason then he shall receive the severance outlined in subsection (B)(ii)(b)
below addressing Termination by the Company without Cause, subject to its
requirements for receipt of such payment. If Employee terminates Employee’s
employment pursuant to this subsection (B)(i), then the Company, at its option,
may require Employee to cease providing services during the thirty (30) day
notice period required therein; provided, however, for purposes of calculating
payment upon termination under this Agreement, Employee shall be treated as if
he was employed during such thirty (30) day period. “Good Reason” shall mean
(1) a material involuntary reduction in Employee’s duties, authority, reporting
responsibility or function by the Company, (2) a material reduction in
Employee’s compensation package other than as mutually agreed, (3) Employee’s
involuntary relocation to a principal place of work more than thirty (30) miles
from Charlotte, North Carolina or (4) a material breach by the Company of its
obligations hereunder, provided that, upon the occurrence of any of these acts
or omissions, Employee gives the Company notice of his belief that he has Good
Reason to terminate this Agreement and the Company fails to cure within thirty
(30) business days of receipt of Employee’s notice.

(ii) Termination By Company.

(a) Cause. The Company may terminate this Agreement for Cause effective
immediately upon written notice to Employee stating the facts constituting such
Cause. If Employee is terminated for Cause, the Company shall be obligated to
pay Employee that pro-rata portion of his current semi-monthly Base Salary
payment, as adjusted for any increase thereto, which is earned but unpaid as of
the Termination Date, any earned but unpaid incentive compensation, any accrued
but unpaid PTO due to him through the Termination Date and any unreimbursed
expenses. Employee will not be entitled to, nor will he receive, any type of

 

2



--------------------------------------------------------------------------------

severance payment. The term “Cause” shall mean: (1) Employee’s act of gross
negligence or misconduct that has the effect of injuring the business of the
Company or its parent, subsidiaries or affiliates, taken as a whole, in any
material respect, (2) Employee’s conviction or plea of guilty or nolo contendere
to the commission of a felony by Employee, (3) the commission by Employee of an
act of fraud or embezzlement against the Company, its parent, subsidiary or
affiliates, or (4) Employee’s willful breach of any material provision of this
Agreement or that certain Confidentiality and Noncompetition Agreement between
Employee and the Company which shall be entered into contemporaneously with this
Agreement (the “Confidentiality and Noncompetition Agreement”).

(b) Without Cause. The Company may terminate this Agreement without Cause
effective immediately upon notice to Employee. In the event the Company
terminates this Agreement without Cause, the Company shall pay to Employee in
addition to the amounts under the first sentence of Subsection B(i) above, a
cash payment equal to two times the sum of: (i) Employee’s then current annual
Base Salary, as adjusted for any increase thereto and (ii) an amount equal to
the bonus paid to Employee for the prior year (provided that, if no incentive
bonus was paid in the prior year the amount shall be 50% of the “target amount”
as defined in the Company’s Incentive Compensation Plan for the year in which
notice is given). Any amounts payable under this subparagraph shall be paid in
equal monthly installments over a period of 24 months commencing no later than
thirty (30) days following Employee’s Termination Date, shall be subject to
applicable withholdings. The severance and bonus payments outlined in this
Section are contingent on Employee fully complying with the terms of the
Confidentiality and Noncompetition Agreement signed contemporaneously herewith.
If Employee fails to so comply, Employee agrees that the Company has the right
to cease making the payments described in this Section and that the Company is
entitled to recover from Employee any payments it has already made to Employee.

(iii) Change in Control. In the event, within 24 months following a Change in
Control of the Company: (A) Employee is terminated without Cause by the Company,
or (B) Employee terminates his employment for Good Reason, in lieu of the
severance payment outlined in (b) above, Employee will receive, in addition to
the amounts under the first sentence of Subsection B(i) above, a cash payment
equal to two times the sum of (i) Employee’s then current Base Salary, as
adjusted for any increase thereto and (ii) an amount equal to Employee’s
previous year’s Incentive Compensation Plan payment. In the event Employee did
not receive an Incentive Compensation Plan payment the previous year, the
incentive amount shall be 50% of the “target amount” as defined in the Company’s
Incentive Compensation Plan for the year in which termination occurs. Such
amount shall be paid in a lump sum within 60 days of the Termination Date
subject to subsection 3(C) hereof. “Change in Control” means “a change in the
ownership of the corporation,” “a change in effective control of the
corporation,” or “a change in the ownership of a substantial portion of the
assets of the corporation” within the meaning of Section 1.409A-3(i)(5) of the
Treasury Regulations. The payments to Employee outlined in this Section are
contingent on Employee fully complying with the terms of the Confidentiality and
Noncompetition Agreement signed contemporaneously herewith. If Employee fails to
so comply, Employee agrees that the Company has the right to cease making the
payments described in this Section and that the Company is entitled to recover
from Employee any payments it has already made to Employee.

 

3



--------------------------------------------------------------------------------

In the event it shall be determined that any payment or distribution to or for
the benefit of Employee under this subsection (iii) or the acceleration thereof
(the “Triggering Payment”) would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), or
any interest or penalties with respect to such excise tax (collectively, such
excise tax, together with any such interest or penalties, the “Excise Tax”) (all
such payments and benefits, including any cash severance payments payable
pursuant to any other plan, arrangement or agreement, hereinafter referred to as
the “Total Payments”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the cash severance payments shall be reduced to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (A) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (B) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which Employee would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments). All determinations
required to be made under this subsection (iii) shall be made in writing within
ten (10) business days of the receipt of notice from Employee that there has
been a Triggering Payment by the independent accounting firm then retained by
the Company in the ordinary course of business (which firm shall provide
detailed supporting calculations to the Company and Employee) and such
determinations shall be final and binding on the Company and Employee. Any fees
incurred as a result of work performed by any independent accounting firm
hereunder shall be paid by the Company.

(iv) Vesting. In the event of: (i) a termination by the Company without Cause,
(ii) a termination by Employee for Good Reason, (iii) a Change in Control, or
(iv) the voluntary retirement of the Employee subsequent to reaching the age of
63, occurring prior to Employee fully vesting in any options or restricted
equity, then the vesting schedule shall be accelerated so that Employee will be
deemed fully vested with respect to such options or restricted equity.

(v) Disability. The Company may terminate Employee’s employment upon Employee’s
total disability. Employee shall be deemed to be totally disabled for purposes
of this Agreement if he is unable to perform his essential job duties under this
Agreement by reason of a mental or physical illness or condition lasting for a
period of 120 consecutive days or more, taking into consideration any reasonable
accommodations under the Americans with Disabilities Act, if applicable. The
determination as to whether Employee is totally disabled shall be made by a
licensed physician selected by the Company. Whether Employee is entitled to
receive his Base Salary during the period he is unable to work prior to
termination hereunder is contingent on other Company policies and the amount of
leave Employee has available to him under those policies. Upon termination by
reason of Employee’s disability, the Company’s sole and exclusive obligation
will be to pay Employee that pro-rata portion of his current semi-monthly Base
Salary payment, as adjusted for any increase thereto, which is earned but unpaid
as of the Termination Date, any earned but unpaid bonus and any accrued but
unpaid PTO due to him through the Termination Date.

 

4



--------------------------------------------------------------------------------

(vi) Death. This Agreement shall terminate immediately and without any action on
the part of the Company if Employee dies. In such an event, Employee’s estate
shall receive from the Company, in a single lump sum, an amount equal to
(i) that pro-rata portion of his current semi-monthly Base Salary payment, as
adjusted for any increase thereto, which is earned but unpaid as of the date of
Employee’s death unless earlier terminated due to disability as set forth in
subsection 3(B)(v) above and (ii) any bonus compensation earned by Employee but
unpaid prior to Employee’s death, plus other death benefits, if any, generally
applicable to the Company’s employees.

(C) The following rules shall apply with respect to the distribution of payments
and benefits, if any, to be provided to Employee under Section 3(B) of this
Agreement, as applicable:

(i) Notwithstanding anything to the contrary contained herein, no payments shall
be made to Employee upon Employee’s termination of employment from the Company
under this Agreement unless such termination of employment is a “separation from
service” within the meaning of Section 409A of the Code. For purposes of
determining the timing of payments under this Section 3 only, “Termination Date”
shall be deemed to mean the date on which Employee experiences a “separation
from service” within the meaning of Section 409A of the Code.

(ii) It is intended that each installment of the payments and benefits provided
under this Section 3(B)(ii)(b), if any, shall be treated as a separate “payment”
for purposes of Section 409A of the Code.

(iii) Notwithstanding anything herein to the contrary, in the event that
Employee is deemed to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payments to Employee hereunder that
are subject to the provisions of Section 409A of the Code shall not be made
prior to the six-month anniversary of Employee’s Termination Date. Thereafter,
any payment that would otherwise have been made during the six-month period
beginning on Employee’s Termination Date will be paid, together with interest at
an annual rate (compounded monthly) equal to the federal short-term rate (as in
effect under Section 1274(d) of the Code on the termination date), to Employee
immediately following such six-month anniversary and no later than thirty
(30) days following such anniversary.

4. Release. Employee agrees that payment by the Company of the amounts set out
above (in the event of a termination by the Company Without Cause, termination
by Employee for Good Reason or due to a Change in Control) is contingent upon
Employee executing a mutual release, acceptable to the Company and Employee
which shall recite that such payment is in full and final settlement of any and
all actions, causes of actions, suits, claims, demands and entitlements
whatsoever which Employee has or may have against the Company or which the
Company may have against Employee, their respective affiliates and any of their
respective directors, officers, employees, shareholders, representatives,
successors and assigns arising out of Employee’s hiring, his employment and the
termination of his employment or this Agreement.

 

5



--------------------------------------------------------------------------------

5. Expenses. The Company shall reimburse Employee for all necessary and
reasonable out-of-pocket travel and other business expenses incurred by
Employee, which relate to Employee’s duties hereunder, in accordance with the
Company’s relevant policies in effect from time to time.

6. Survival Of Certain Provisions. Any provisions hereof that, by their nature,
would survive the termination hereof shall not be discharged or dissolved upon,
but shall survive the termination of the employment of Employee with the
Company.

7. Representations And Warranties Of Employee. As of the date hereof and at all
times during the term hereof, Employee represents and warrants to the Company
that (a) Employee has not entered into and is not bound by any agreement,
understanding or restriction (including, without limitation, any covenant
restricting competition or solicitation or agreement relating to trade secrets
or confidential information) with any third party that in any way limits,
restricts or would prevent the employment of him by the Company under this
Agreement or the full and complete performance by him of all his duties and
obligations hereunder; and (b) the execution of this Agreement by him and the
employment of him by the Company under this Agreement will not result in, or
constitute a breach of, any term or condition of any other agreement,
instrument, arrangement or understanding between him and any third party, or
constitute (or, with notice or lapse of time, or both, would constitute) a
default, breach or violation of any such agreement, instrument, arrangement or
understanding, or which would accelerate the maturity of any duty or obligation
of him thereunder.

8. Indemnity. Employee acknowledges that the Company has relied upon the
representations contained in Section 7 hereof. Employee agrees to indemnify and
hold the Company, its directors, officers, employees, agents, representatives,
affiliates, parent, subsidiary and related companies, representatives and
consultants and their insurers and attorneys harmless against any and all
claims, liabilities, losses, damages, costs, fees or expenses including, without
limitation, reasonable legal fees and costs incurred by the Company, its
directors, officers, employees, agents, representatives, affiliates, parent,
subsidiary and related companies, representatives and consultants and their
insurers by reason of an alleged violation by Employee of any of the
representations contained in Section 7 hereof.

9. Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given upon receipt if delivered personally, or
when sent if mailed by registered or certified mail (return receipt requested)
to the Parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

 

6



--------------------------------------------------------------------------------

If to the Company

   Campus Crest Communities, Inc.    2100 Rexford Road, Suite 414    Charlotte,
NC 28211    Attention: Donald L. Bobbitt, Jr.

With copy to

   Dawn H. Sharff, Esq.    Bradley Arant Boult Cummings LLP    One Federal Place
   1819 Fifth Avenue North    Birmingham, AL 35203

If to Employee

   Donald L. Bobbitt, Jr.    3231 Foxcroft Road    Charlotte, NC 28211

10. Enforceability and Reformation; Severability. The Parties intend for all
provisions of this Agreement to be enforced to the fullest extent permitted by
law. Accordingly, in the event that any provision or portion of this Agreement
is held to be illegal, invalid or unenforceable, in whole or in part, for any
reason, under present or future law, such provision shall be severable and the
remainder thereof shall not be invalidated or rendered unenforceable or
otherwise adversely affected. Without limiting the generality of the foregoing,
if a court or arbitrator should deem any provision of this Agreement to create a
restriction that is unreasonable as to scope, duration or geographical area, the
Parties agree that the provisions of this Agreement shall be enforceable in such
scope, for such duration and in such geographic area as such court or arbitrator
may determine to be reasonable.

11. Benefit. The rights, obligations and interests of Employee hereunder may not
be sold, assigned, transferred, pledged or hypothecated. Employee shall have no
right to commute, encumber or dispose of the right to receive payments
hereunder, which payments and the right thereto are non-assignable and
non-transferable, and any attempted assignment or transfer shall be null and
void and without effect. This Agreement and its obligations shall inure to the
benefit of and be binding and enforceable by the successors and assigns of the
Company, including, without limitation, any purchaser of the Company, regardless
of whether such purchase takes the form of a merger, a purchase of all or
substantially all of the Company’s assets or a purchase of a majority of the
outstanding capital stock of the Company.

12. Dispute Resolution. All controversies, claims, issues and other disputes
(collectively, “Disputes”) arising out of or relating to this Agreement or
Employee’s employment hereunder shall be subject to the applicable provisions of
this Section.

(A) Arbitration. Except for actions seeking relief for violations of the
Confidentiality and Noncompetition Agreement, all Disputes shall be settled
exclusively by final and binding arbitration in Charlotte, North Carolina,
before a neutral arbitrator in an arbitration proceeding administered by the
American Arbitration Association (“AAA”) according to the National Rules for the
Resolution of Employment Disputes of AAA or, alternatively, upon mutual
agreement, to an arbitrator selected by Employee and the Company. Any dispute
regarding whether a Dispute is subject to arbitration shall be resolved by
arbitration.

 

7



--------------------------------------------------------------------------------

(B) Interstate Commerce. The Parties hereto acknowledge that (i) they have read
and understood the provisions of this Section regarding arbitration and
(ii) performance of this Agreement will be in interstate commerce as that term
is used in the Federal Arbitration Act, 9 U.S.C. § 1 et seq., and the parties
contemplate substantial interstate activity in the performance of this Agreement
including, without limitation, interstate travel, the use of interstate phone
lines, the use of the U.S. mail services and other interstate courier services.

(C) Waiver of Jury Trial. If any Dispute is not arbitrated for any reason, the
parties desire to avoid the time and expense relating to a jury trial of such
Dispute. Accordingly, the parties, for themselves and their successors and
assigns, hereby waive trial by jury of any Dispute. The Parties acknowledge that
this waiver is knowingly, freely, and voluntarily given, is desired by all
Parties and is in the best interests of all Parties.

13. Amendment. This Agreement may not be amended, modified or changed, in whole
or in part, except by a written instrument signed by a duly authorized officer
of the Company and by Employee.

14. Waiver. No failure or delay by either of the Parties in exercising any
right, power, or privilege under this Agreement shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege.

15. Access To Counsel. Employee acknowledges that he has had full opportunity to
review this Agreement and has had access to independent legal counsel of his
choice to the extent deemed necessary to interpret the legal effect hereof.

16. Governing Law. This Agreement shall be interpreted, construed and governed
according to the laws of the State of North Carolina. For any claims for relief
which are excepted from the arbitration provision as set out above, the Parties
submit to the service and exclusive personal jurisdiction of the federal or
state courts of Charlotte, North Carolina and irrevocably waive all defenses
inconsistent with the terms of this Section.

17. Fees And Costs. If either Party initiates any action or proceeding (whether
by arbitration or court proceeding) to enforce any of its rights hereunder or to
seek damages for any violation hereof, then, the Parties shall bear their
respective costs and expenses of any such action or proceeding; provided, that,
in addition to all other remedies that may be granted, the prevailing Party
shall be entitled to recover its reasonable attorneys’ fees and all other costs
that it may sustain in connection with such action or proceeding. If a dispute
is arbitrated, all costs and fees of the arbitrator(s) shall be paid by the
Company.

18. Offset. The Company shall have the right to offset against any sums payable
to Employee, any amounts owing to the Company as a result of expense account
indebtedness, failure to return Company property, or other advances or debts
due.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Execution and delivery by facsimile
shall constitute good and valid execution and delivery unless and until replaced
or substituted by an original executed instrument.

 

8



--------------------------------------------------------------------------------

20. Interpretation. The language used in this Agreement shall not be construed
in favor of or against either of the Parties, but shall be construed as if both
of the Parties prepared this Agreement. The language used in this Agreement
shall be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any such
Party.

21. Execution of Further Documents. The Parties covenant and agree that they
shall, from time to time and at all times, do all such further acts and execute
and deliver all such further documents and assurances as shall be reasonably
required in order to fully perform and carry out the terms of this Agreement.

22. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company, its successors and assigns, including, without
limitation, any entity which may acquire all or substantially all of the
Company’s assets and business or into which the Company may be consolidated or
merged, and Employee, his heirs, executors, administrators and legal
representatives. Employee may not assign any of his obligations under this
Agreement.

23. Entire Agreement. This Agreement and the Exhibit attached hereto represent
the entire understanding and agreement between the Parties with respect to the
subject matter hereof and shall supersede any prior agreements and understanding
between the Parties with respect to that subject matter.

24. Compliance with Section 409A of the Code. This Agreement is intended to
comply with, or otherwise be exempt from Section 409A of the Code, and any
regulations and Treasury guidance promulgated thereunder and all ambiguities
shall be interpreted in a manner consistent with such intent.

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date first above written.

 

CAMPUS CREST COMMUNITIES, INC.

By:

  /s/ Ted W. Rollins

Name:

  Ted W. Rollins

Title:

  Chief Executive Officer EMPLOYEE: /s/ Donald L. Bobbitt, Jr. DONALD L.
BOBBITT, JR.

 

9



--------------------------------------------------------------------------------

Exhibit A — Employment Agreement with Donald L. Bobbitt, Jr.

Compensation and Benefits

(A) Employee’s employment with the Company shall become effective on October 19,
2010.

(B) Employee shall receive a base salary of $250,000 per year, which will
increase to $275,000 per year effective on January 1, 2012 (as such base salary
may hereafter from time to time be adjusted as provided herein, the “Base
Salary”). Thereafter, Employee’s Base Salary shall be reviewed annually by the
Company’s Compensation Committee and the Board of the Company and may be
adjusted upward in its sole discretion. The Base Salary shall be paid during the
period of employment, by direct deposit according to the Company’s current
standard pay practice of 26 pay periods per year (semi-monthly) or in accordance
with the Company’s relevant policies and practices in effect from time to time,
including normal payroll practices, and shall be subject to all applicable
employment and withholding taxes.

(C) In addition to the Base Salary, Employee is eligible to participate in the
Company’s Incentive Compensation Plan (the “Plan”) with a target potential bonus
equal to fifty percent (50%) of his Base Salary, with the potential to achieve
one hundred percent (100%) of Base Salary if stretch performance targets are
achieved. This plan shall be approved annually by the Compensation Committee and
approved by the Board of the Company. Employee’s eligibility for or entitlement
to any payments under the Plan shall be subject to the terms of the Plan.

(D) In addition to the Base Salary and Employee’s participation in the Plan,
Employee shall receive a one-time bonus of $250,000 upon completion of the
public stock offering of the Company.

(E) In accordance with its terms, Employee is eligible to participate in the
Company’s Equity Incentive Compensation Plan (the “EICP”). The Employee will be
issued 8,056 vested shares of restricted common stock of the Company in
satisfaction of Employee’s vested interest in awards under the terminated
deferred compensation plan (the “DCP”) of Campus Crest Group, LLC, which shares
will be issued one year after the date of termination of the DCP. In addition,
the Employee will receive a grant of 14,536 shares of restricted common stock of
the Company on the Effective Date, a grant of 22,592 shares of restricted common
stock of the Company on January 1, 2012 and a grant of 10,370 shares of
restricted common stock of the Company on January 1, 2013, which grants of
shares will vest ratably on each of the first, second and third anniversaries of
the date of grant. Employee’s rights and entitlements with respect to any such
benefits shall be subject to the provisions of the EICP, which Employee
acknowledges.

(F) Employee shall receive a car allowance of $1,000 per month.

(G) Subject to, and in accordance with, their terms, Employee shall be entitled
to participate in any plans, insurance policies or contracts maintained by the
Company relating to retirement, health, disability, vacation, auto, and other
related benefits. These currently include health, dental and life insurance, and
401K. Employee is eligible to accrue compensated

 

10



--------------------------------------------------------------------------------

business days of PTO each year, initially accruing at the rate of one and
83/1000ths (1.083) days per month of service, beginning with the completion of
Employee’s first month of service. After the completion of Employee’s first year
of employment, for each additional year employed thereafter, Employee shall
accrue one additional day of PTO. By way of example only, Employee shall accrue
PTO at a rate of one and 167/1000ths (1.167) days per month beginning the first
day of his second year of employment. PTO is accrued on a calendar year basis
with a total maximum accrual of twenty-one (21) days per year. Up to five
(5) days of unused PTO may be carried over from one year to the following year,
but carried-over PTO must be used within the year following its accrual. Upon
Employee’s termination from the Company, current year accrued but unused PTO
will be considered for payment to Employee, but carried-over PTO will not be
paid to Employee. PTO generally may not be used in advance of its accrual, but
any unaccrued but used PTO will be considered an advance and will be deducted
from Employee’s final paycheck upon termination. Employee is also eligible for
eight (8) paid holidays per year as designated by the Company. Employee’s rights
and entitlements with respect to any such benefits shall be subject to the
provisions of the relevant plans, contracts or policies providing such benefits.
Nothing contained herein or in any employment offer shall be deemed to impose
any obligation on the Company to maintain or adopt any such plans, policies or
contracts or to limit the Company’s right to modify or eliminate such plans,
policies or contracts in its sole discretion.

(H) Employee hereby acknowledges and agrees that, except as set forth in this
Exhibit, he shall not be entitled to receive any other compensation, payments or
benefits in connection with his employment under this Agreement.

 

11